Citation Nr: 1534149	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-14 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date prior to September 4, 2009 for the assignment of a 20 percent rating for the service-connected hearing loss disability.

3  Entitlement to service connection for ischemic heart disease, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of three broken ribs (left side).  

5.  Entitlement to service connection for scars on the left and right arms, the stomach and right knee (scars).  

6.  Entitlement to service connection for a bilateral total hip replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to December 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted an increased rating to 20 percent for the service-connected hearing loss, effective from September 4, 2009.  The case is also on appeal from a July 2012 rating decision by the San Diego RO that denied entitlement to a TDIU.  

With respect to the claim for an earlier effective date for the increased rating to 20 percent for the service-connected hearing loss, the Veteran testified at a personal hearing before a Decision Review Officer at the RO in September 2011.  A transcript of that proceeding is of record.  

In November 2014, the case was remanded for the RO to schedule the Veteran for a video hearing before a Veterans Law Judge.  In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for carpal tunnel syndrome was raised by the record at the Veteran's April 2015 video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of three broken ribs (left side), linear scars on the inner aspects of the left and right arms, central stomach, and right knee; residuals of a left and right total hip replacement, all claimed as secondary to PTSD; and, entitlement to service connection for ischemic heart disease, to include as secondary to the service-connected PTSD are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD renders the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his educational and industrial background.  

2.  In an August 2008 rating decision, the RO granted service connection for bilateral hearing loss, effective from July 31, 2007.  

3.  The August 2008 rating decision assigned a noncompensable rating for the hearing loss because no VA compensation and pension examination had been conducted, but the rating decision, and the August 2008 notice of the rating decision, specifically notified the Veteran that a VA examination would be scheduled at once to establish the current level of disability.  

4.  The first VA compensation and pension examination to address the severity of the Veteran's hearing loss disability was conducted in April 2010; results from that examination warrant a 20 percent schedular rating.

5.  An April 2010 rating decision granted an increased rating to 20 percent for the service-connected bilateral hearing loss, effective from September 4, 2009.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). .  

2.  The August 2008 rating decision, insofar as it assigned a noncompensable rating for the service-connected hearing loss, is not final because the assignment of an initial disability rating was deferred pending the results of an initial VA compensation and pension examination which was not conducted until April 2010.  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of July 31, 2007, but no earlier, for the assignment of an initial 20 percent rating for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a notice letter to the Veteran in August 2007, prior to the initial adjudication of the claim for an service connection for hearing loss in April 2010.  This letter notified the claimant of all information, and any medical evidence or lay evidence that is necessary to substantiate the claim for service-connection for hearing loss and informed him of how disability ratings and effective dates are assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect in the notice provided to the Veteran regarding his TDIU claim on appeal is harmless error as this claim is granted.

The Veteran's claim for an earlier effective date for the increased rating to 20 percent for the service-connected hearing loss arises from his disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That notwithstanding, the RO issued a subsequent notice letter to the Veteran in August 2010.  This letter also specifically notified the Veteran of the process by which effective dates are established for all grants of service connection.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and private records identified by the Veteran to the extent possible.  VA has assisted the Veteran in obtaining evidence and afforded the Veteran an audiologic examination in April 2010.  The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in April 2015.  At the hearing, the Veteran submitted additional evidence in support of his TDIU claim with a waiver of initial review by the Agency of Original Jurisdiction.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran's service-connected disabilities include his PTSD, which is rated at 70 percent; bilateral hearing loss rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  His rating was 70 percent as a result of his service-connected PTSD and tinnitus, from July 31, 2007 and his combined rating was increased to 80 percent from September 4, 2009.  Therefore, the Veteran meets the minimum schedular threshold percentage for a TDIU.

In his formal claim for a TDIU submitted in April 2011, the Veteran indicated that he last worked in November 2010 as a bartender.  Other records, including a subsequent TDIU application from 2012 and the Veteran's April 2015 hearing testimony, clarify that the Veteran was last employed part-time in 2006 and was last gainfully employed full-time in 1985.  The Veteran has stated that he had to leave his job due to his PTSD.  Outpatient mental health treatment records from September 2009 show that the Veteran earned a college degree in Business Management and Administration in 1989; however a VA PTSD examination report from October 2011 indicates that the Veteran was close to obtaining his associates degree.  This report also notes that the Veteran had a catering business for 7 years prior to bartending, and the examiner was not clear as to why the Veteran was unable to sustain employment.  The examiner found it difficult to establish the true nature of the Veteran's occupational impairment as he had not worked consistently since leaving service.  The examiner noted that, in addition to having a history significant for being physically violent (physically abusive to one of his 4 wives) he also states that his 2 grown children do not relate to him because when their mother tried to leave this vet, he apparently held a gun to her head by his own admission.  He also admitted to prison times 4 years for armed robbery, gambling and losing his wedding catering business as a result, and finally robbing a bank and stealing $7000 dollars for which he was sentenced 10 years, but left prison after 4years.  The examiner found that his symptoms included depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Additional VA mental health records from 2010 and 2011 show that the Veteran constantly struggles with anger management, anxiety, intrusive daytime thoughts and avoidant behavior with chronic depression.  See, e.g., December 2010 and September 2011 VA psychiatric assessments.  The September 2011 psychiatric assessment indicates that the Veteran has severe PTSD with co-morbid recurrent major depression that has resulted in near lethal suicide attempts.

The record contains VA medical records showing that the Veteran has severe occupational limitation due to PTSD.  This is reflected in the 70 percent rating assigned for the PTSD.  See, e.g., a March 2013 VA memorandum from one of the Veteran's treating physicians, Dr. R.H.  Dr. H listed a GAF of 45.  

Although the Veteran reported at a VA examination from August 2013 that he left his last job as a bartender because of chronic pain when standing, the examiner did not address the effect of the Veteran's PTSD on his employability.  In addition to the earlier symptoms, the examiner reported that the Veteran also had mild memory loss and suicidal ideation.  

A September 2013 memorandum from Dr. H notes that the Veteran suffers from multiple medical problems, including severe congestive heart failure, coronary artery disease, recurrent major depression, and other chronic medical illnesses for which he requires intensive pharmacotherapy and frequent treatment including hospitalizations.  Based on those findings, Dr. H concluded that the Veteran is permanently disabled and unable to work on any basis.  

The question still remained, however, as to whether the Veteran's PTSD, alone, rendered his unemployable.

In an April 2015 VA memorandum, Dr. H, the Veteran's psychiatrist, noted that he had been treating the Veteran's PTSD with co-morbid major depression for several years, noting, in particular that stressful situations can easily exacerbate his PTSD symptoms and induce more frequent depressive episodes.  Dr. H indicated that the Veteran was unable to work in any capacity due to his psychiatric and medical illnesses.  He strongly recommended that the Veteran be awarded a TDIU due to his service-connected PTSD and co-morbid recurrent major depression.  

Finally, at the Veteran's video conference in April 2015, the Veteran clarified that he worked part time in 2006 as a bartender, and had not worked full-time since 1985.

On review of the evidence above, the Board finds that the Veteran's service-connected PTSD is sufficient by itself to render him unable to obtain or maintain substantially gainful employment.  

The Board acknowledges the October 2011 VA examiner's uncertainty as to why the Veteran was unable to sustain employment, as well as his statements in August 2013 that he left his job as a bartender due to chronic pain.  The Board also acknowledges Dr. H's earlier memoranda suggesting that the Veteran was unemployable due to both physical and psychiatric disabilities.  

However, none of these reports rule-out the fact that the Veteran has severe occupational impairment solely due to his PTSD.  The fact that the Veteran may be unemployable due to his physical non-service-connected disabilities, does not necessarily weigh against the claim if, as here, the record shows that he is also unemployable solely as a result of his PTSD.  In this case, the April 2015 opinion from Dr. H that the Veteran is unemployable due to his PTSD and co-morbid depressive disorder is highly probative because the psychiatrist has observed the Veteran's behavior over a long period of time and can therefore provide an accurate evaluation of the Veteran's overall disability picture.  He noted that as the Veteran's medical condition had deteriorated, the PTSD and major depression had become more severe and persistent.  Stressful situations could easily exacerbate the PTSD symptoms and induce more frequent depressive episodes.  

The Board finds the analysis of the Veteran's treating psychiatrist in April 2015 as well as the Veteran's past history of a tendency toward violent behavior, irritability, and an inability to control anger which resulted in suicide attempts and imprisonment to be the most pertinent probative evidence as to the actual issue of employability in this case.  The Veteran also has symptoms of anxiety, disturbances of mood and motivation, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, memory loss and suicidal ideation.  The expert noted that the Veteran's PTSD symptoms were exacerbated during stressful situations and he was having more frequent depressive episodes as his physical health continues to deteriorate.  In light of the Veteran's employment history and the severity of his PTSD, it is the Board's opinion that the evidence supportive of the claim is at least in equipoise with that against the claim.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Therefore, the Board concludes that the Veteran is entitled to a TDIU.

III.  Earlier Effective Date

The Veteran seeks an effective date prior to September 4, 2009 for the assignment of a 20 percent rating for the service-connected bilateral hearing loss.  He argues that when service connection for bilateral hearing loss was initially granted in an August 2008 rating decision, an initial noncompensable rating was arbitrarily assigned because he was never afforded a VA examination to determine the actual severity of his hearing loss disability in conjunction with the grant of service connection.  See April 2015 Video Hearing Transcript, pp. 18-21.

Indeed, the rating decision issued in August 2008, as well as the August 2008 written notice to the Veteran of that rating decision, specifically states that while an evaluation of 0 percent was assigned effective July 31, 2007 [because there was no medical evidence to provide an accurate basis to assign any rating at that time], a VA examination would be scheduled at once to establish the current level of disability.  

A thorough review of the record shows that the Veteran was not afforded a VA compensation and pension examination to determine the current severity of his hearing loss disability until April 2010.  In essence, the Veteran waited from August 2008 until April 2010 to have his "at once" audiological examination scheduled.  While the Board observes that the April 2010 VA examination was scheduled in conjunction with the Veteran's claim for an increased rating for hearing loss, which was received on September 4, 2009, the fact remains that the RO essentially deferred the assignment of an initial disability rating for hearing loss pending the outcome of an initial audiologic examination; and, that examination was not conducted until April 2010.  

Stated differently, the RO explained to the Veteran in the August 2008 rating decision, as well as the August 2008 notice of this decision, that the downstream issue of the assignment of an initial disability rating for the service-connected hearing loss would remain pending until a VA examination was conducted to determine the severity of the hearing loss.  

The assignment of the effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

While mindful of the above provisions prohibiting freestanding claims, the Board observes that such provisions are inapplicable where the initial rating decision denying the requested benefit never achieved finality.  38 C.F.R. § 3.400(o)(2).  In this regard, the Board notes that a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ('run'); instead it is tolled ('stopped').  Such written notification must explain the reasons and bases for the decision and apprise the Veteran of his procedural and appellate rights.  

In this case, the Veteran's notification in August 2008 expressly stated that an initial disability rating would be assigned for the hearing loss pending the outcome of a VA examination that would be scheduled "at once."  Thus, because that examination was not conducted until April 2010, the August 2008 rating decision remained pending and did not become final with respect to an initial disability rating assigned for the service-connected hearing loss.  

Pursuant to 38 U.S.C.A. § 5104, VA is required to provide the Veteran with notice of an adverse decision.  Here, the Veteran was provided no such adverse notice, because an adverse decision with respect to the assignment of an initial disability rating was never issued.  The 0 percent rating assigned for the grant of service connection for hearing loss in August 2008 was only temporarily assigned until an accurate rating could be determined based on findings from a VA examination.  

It is not the fault of the Veteran that the "at once" examination was never scheduled; and, it cannot be expected that the Veteran would appeal the initial disability rating assigned until it was so assigned following a VA examination, given the facts in this case.  Because the Veteran was never notified that an initial noncompensable rating would be assigned even though no examination was conducted, there exists no adverse notice of any adverse action that could be appealed as it pertains to the August 2008 rating decision.  The 0 percent rating issued in August 2008 was never a final determination.  

Indeed, any other outcome would be in contravention of due process since the Veteran, lacking notice that an initial 0 percent rating was a final determination, would have had no way of knowing to appeal his claim. 

Having determined that the RO's August 2008 rating decision as it pertains to the assignment of an initial disability rating for service-connected hearing loss failed to achieve finality, the Board finds that the underlying assignment of an initial disability rating remained pending until an initial 20 percent rating was assigned for the hearing loss following the April 2010 VA examination.  

Given that the first VA audiologic examination of record, performed in April 2010, shows that the Veteran's hearing loss is 20 percent disabling, and with resolution of all doubt in the Veteran's favor, the Board finds that the proper effective date of the 20 percent rating is July 31, 2007, the date of the Veteran's service connection claim.  

In short, an actual initial disability rating was never assigned for the service-connected hearing loss.  

Consequently, the Board must now consider the date that this particular claim was initially received at the RO-namely, July 31, 2007-for purposes of assigning an initial disability rating for the award of service connection for hearing loss.  Because the first evidence indicating the severity of the hearing loss following receipt of the July 31, 2007 claim shows that the hearing loss is 20 percent disabling, and there is no evidence to suggest that the hearing loss was not 20 percent disabling at the time the Veteran's filed his claim in July 2007, the appropriate affective date is July 31, 2007, the effective date of service connection for bilateral hearing loss.  38 U.S.C.A. § 511 ; 38 C.F.R. § 3.400.  Accordingly, the Board finds that the criteria for an earlier effective date of July 31, 2007 for the assignment of an initial 20 percent rating for the service-connected hearing loss have been met. 

ORDER

A TDIU is granted.

An effective date of July 31, 2007, for the assignment of an initial 20 percent disability rating for the service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards. 



REMAND

In an August 2013 rating decision, the RO denied service connection for three broken ribs (left side); linear scars on the arms and stomach; residuals of a total right and left hip replacement; and, a right knee scar; all claimed as secondary to his PTSD.  In an April 2014 NOD, the Veteran disagreed with the denial of these claims.  

In an August 2014 rating decision, the RO reopened, but denied, service connection for ischemic heart disease.  As new and material evidence was found to have submitted within one year of the prior denial, which was in November 2013, the November 2013 decision did not become final.  38 C.F.R. § 3.156(b) (2014).  At the Veteran's video conference hearing in April 2015, the Veteran expressly disagreed with the denial of service connection.  He also submitted a written notice of disagreement in May 2015.

The RO has not yet issued a Statement of the Case as to the issues of service connection for ischemic heart disease; three broken ribs (left); linear scars on the arms and stomach; residuals of a total right and left hip replacement; or, a right knee scar, all claimed as secondary to his PTSD.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the veteran with a Statement of the Case as to the issues of service connection for ischemic heart disease; three broken ribs (left); linear scars on the arms and stomach; residuals of a total right and left hip replacement; and, a right knee scar, all claimed as secondary to the service-connected PTSD in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


